PER CURIAM.
We think the allowance to the receiver should be reduced to $25 for his personal services, exclusive of the agent'h services, and to the sum of $25 for compensation to his attorneys. The order of the County Court of Kings County is therefore reversed, with $10 costs and disbursements, and the matter remitted to said court, to proceed *1094to a final order in accordance with the vie*s here expressed. See, also, 157 App. Div. 936, 937, 142 N. Y. Supp. 1127; 160 App. Div. 902, 144 N. Y. Supp. 1126; 161 App. Div. 887, 037, 145 N. Y. Supp. 1130.